MORRISON, Presiding Judge,
(dissenting).
I do not agree with the opinion of my brethren. To me, the indictment (however ineptly drawn) charges that the appellant attempted to pass as true to one Homer Carter a forged instrument and that he succeeded in such attempt. It was the ultimate successful act for which he was convicted by the jury.
The Tarkenton case cited by my brethren is not controlling here. In that indictment, nowhere is it alleged that the instrument was ever passed, while in the indictment before us here we find the allegation “and did then and there attempt to pass and pass the same as true.”
I respectfully enter my dissent to the reversal of this conviction.